                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

BEST IN CLASS SUPPLIERS, LLC                                                PLAINTIFF

 V.                            CASE NO. 5:19-CV-05046

INCIPIO, LLC                                                              DEFENDANT

                       MEMORANDUM OPINION AND ORDER

       Now pending before the Court are Defendant lncipio, LLC's Second Motion to

Compel Arbitration (Doc. 22) and Brief in Support (Doc. 23), Plaintiff Best in Class

Suppliers, LLC's Response in Opposition (Doc. 25), and lncipio, LLC's Reply (Doc. 28).

On August 20, 2019, the Court held a hearing on the Motion, and the parties were afforded

an opportunity to present oral argument. At the close of the hearing, the Court took the

Motion under advisement. Now, having reviewed the parties' briefing and considered

their arguments made during the hearing, the Motion (Doc. 22) is GRANTED for the

reasons set forth below.

                                I.     BACKGROUND

      The parties to this lawsuit are Defendant lncipio, LLC, a California company that

manufactures and sells cell phone accessories, and Plaintiff Best in Class Suppliers, LLC

("BICS"), an Arkansas company that brokers sales between manufacturers and

distributors of products and Walmart, Inc., Sam's Club, Walmart.com, and Samsclub.com.

The facts relevant to the parties' dispute began on June 16, 2015, when BICS entered

into a Non-Exclusive Sales Representative Agreement (Doc. 21-1, "Agreement") with

lncipio Technologies, lnc.-a company the Defendant describes as its predecessor in




                                           1
